Citation Nr: 0502655	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  97-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability incurred as a 
consequence of a total left knee replacement accomplished 
September 1, 1993.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
December 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In its current status, 
the case returns to the Board following completion of 
development made pursuant to its April 2000 and July 2003 
remands.  

The Board observes that the veteran provided testimony at an 
August 1997 RO hearing.  Subsequently, in his November 1998 
VA Form 9, the veteran requested another hearing at his local 
office; however he withdrew that request by a letter dated in 
January 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons and bases set forth below, the Board finds 
that another remand is required.  In February 2004, a VA 
Physical Medicine and Rehabilitation Specialist reviewed the 
veteran's claims folder.  In the report, the specialist 
refers to medical records that recount the veteran's medical 
history as it relates to the veteran's total knee 
replacement.  The reported medical history includes 
references to records that are not currently contained in the 
veteran's claims folder.  

He refers to an admission note dated August 30, 1993, which 
mentions that the veteran was admitted for possible total 
knee replacement due to a 5-year history of left knee pain 
that had not responded to conservative treatment.  This 
report is not of record.  The specialist also refers to a 
transfer note dated September 9, 1993, and a discharge 
planning not dated September 27, 1993.  These notes are not 
of record.  Referrals to the orthopedic service reportedly 
dated in December 1993 are mentioned but not found in the 
claims folder.  It appears these records may be contained in 
a hospital chart, nurse's notes, or physical therapy notes, 
accessible to the Specialist, but not associated with the 
claims folder.  The VA must obtain all relevant VA treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Furthermore, the February 2004 addendum to the November 2000 
opinion did not comply with the instructions in the Board's 
April 2000 remand.  The veteran has a right to have done what 
the Board instructed be done.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Specifically, the Board instructed that the 
veteran was to be examined and the claims file was to be 
reviewed by a VA orthopedic surgeon for the purpose of 
obtaining a medical opinion as to whether there was any VA 
fault with respect to the September 1, 1993, total left knee 
prosthesis surgery or any subsequent VA action or inaction, 
in leading to an increased left knee disability.  
Additionally, the examiner was to express any opinion or 
diagnosis reached in terms of degrees of probability (e.g., 
is it more probably than not that some VA action or inaction 
which constitute fault, caused some specific type of 
additional disability or increase in disability such as left 
knee instability).  This discussion was to include a 
diagnosis or opinion as to whether such VA fault caused 
additional disability in the form of left knee instability of 
other disabling symptoms or pathology.  

The opinion provided by the VA Physical Medicine and 
Rehabilitation Specialist who opined that the veteran did not 
experience any additional disability as a result of the left 
total knee replacement and that there was no negligence, 
carelessness, error in judgment or instance of fault on the 
part of the medical staff during the veteran's 
hospitalization.  The examiner also concluded that it was his 
opinion that there was additional disability incurred to the 
veteran's left knee due to improper follow up.  The examiner 
did not elaborate on the cause of the improper follow-up.  
Additional clarification is necessary.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  Obtain the veteran's complete VA 
inpatient and outpatient treatment 
reports from August 30, 1993 to November 
15, 1993.  Attention is directed (but not 
limited to) reports dated in August 30, 
1993, September 9, 1993, September 27, 
1993, and September 29, 1993.  All 
records obtained should be associated 
with the veteran's claims folder.  

2.  Afford the veteran a VA examination 
by an orthopedic surgeon, if available, 
to provide the opinion requested below. 
If not available, the RO must describe 
the efforts it made to comply with the 
previous remand order requesting 
examination by an orthopedic surgeon.  
If, after making reasonable efforts to 
secure an opinion by an orthopedic 
surgeon, one is not available, provide a 
joints examination by an appropriate 
physician who is to review the veteran's 
clinical record in order to provide a 
medical opinion as to whether the veteran 
incurred additional left knee disability 
due to the September 1, 1993, total left 
knee replacement surgery or subsequent 
treatment.  

Also, the examiner should state whether 
any additional left knee disability (such 
as instability) was incurred as a result 
of some VA action or inaction that would 
constitute fault on the part of VA.  In 
particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran experienced additional left 
knee disability as a result of VA fault 
in the September 1, 1993 surgery or any 
subsequent VA action.  

The examiner's attention is directed to 
the February 2004 VA opinion that is to 
the effect that the veteran has 
additional left knee disability incurred 
as a result of improper follow-up.  The 
examiner is to describe the follow up 
care given in this case and requested to 
comment on February 2004 opinion and to 
state whether additional disability was 
incurred as a result of improper follow-
up.  If so, the examiner should state the 
medical probability (in the same terms as 
listed above) that such improper follow-
up was, in fact, due to negligence on the 
part of VA or the veteran.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




